NUMBER 13-13-00443-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


KENNETH GILMORE,                                                         Appellant,

                                          v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 94th District Court
                        of Nueces County, Texas.


                         MEMORANDUM OPINION

            Before Justices Rodriguez, Garza, and Benavides
              Memorandum Opinion by Justice Rodriguez
      Appellant Kenneth Gilmore appeals the trial court's judgment revoking his deferred

adjudication community supervision, adjudging him guilty, and imposing a sentence of

twenty years in the Institutional Division of the Texas Department of Criminal Justice

(TDCJ–ID) for the second-degree felony offense of unlawful possession of cocaine. See
TEX. HEALTH & SAFETY CODE ANN. § 481.115(a–b) (West, Westlaw through 2013 3d C.S.)

(setting out that possession of a substance in Penalty Group 1 “is a state jail felony if the

amount of the controlled substance possessed is, by aggregate weight, including

adulterants or dilutants, less than one gram”); see also id. § 481.102(3)(d) (West, Westlaw

through 2013 3d C.S.) (“Penalty Group 1 [includes] . . . [c]ocaine . . . .”); TEX. PENAL CODE

ANN. § 12.425(b) (West, Westlaw through 2013 3d C.S.) (providing for the enhancement

of a state jail felony to a second-degree felony upon proof of two prior felony convictions).

By a single issue, Gilmore argues that the trial court abused its discretion in finding that

he committed burglary of a building, which he asserts formed the “de facto basis” for the

trial court’s decision to revoke his community supervision. We affirm.

                                 I. PROCEDURAL BACKGROUND1

        Gilmore was indicted in 2009 for second-degree felony cocaine possession. See

TEX. HEALTH & SAFETY CODE ANN. § 481.115(a–b); TEX. PENAL CODE ANN. § 12.425(b).

In January 2010, after Gilmore entered an open plea of guilty, the trial court deferred

Gilmore's adjudication and placed him on community supervision for a period of ten years.

In March 2012, the State filed a motion to revoke Gilmore's community supervision and

to adjudicate his guilt, alleging that he had violated several conditions of the supervision.

The trial court heard the motion and found Gilmore had violated the conditions of his

community supervision for which he entered pleas of true.                  But rather than revoke

Gilmore’s community supervision, the trial court continued him on community supervision,


        1 Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court's decision and the basic reasons
for it. See TEX. R. APP. P. 47.4.


                                                   2
modifying the conditions to include, as a sanction, placement in the Nueces County

Substance Abuse Treatment Facility.

       In May 2013, the State filed a second motion to adjudicate Gilmore’s guilt and

revoke his community supervision.        In this motion, the State alleged that Gilmore

committed nine violations of the terms of his community supervision, including committing

the offense of burglary of a habitation, testing positive for cocaine, purchasing and

consuming cocaine, failing to report to his supervising officer, and traveling out of the

county without permission. At the revocation hearing, Gilmore pleaded true to eight of

the nine violations. He pleaded not true to committing a burglary of a habitation. After

hearing the State's evidence, the trial court found all of the allegations to which Gilmore

pleaded true to be true. It also found the remaining allegation to be true but as to a

lesser-included offense (burglary of a building) to that set out in the motion (burglary of a

habitation). The trial court revoked Gilmore’s community supervision, adjudicated his

guilt, and sentenced him to twenty years in the TDCJ–ID. Gilmore filed a motion for new

trial that was overruled as a matter of law. This appeal followed.

                      II. STANDARD OF REVIEW AND APPLICABLE LAW

       We review a trial court's order revoking community supervision for an abuse of

discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006) (citing Cardona

v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984) (en banc)). The State bears the

burden of showing by a preponderance of the evidence that the defendant committed a

violation of his community supervision conditions. Cobb v. State, 851 S.W.2d 871, 873

(Tex. Crim. App. 1993) (en banc). If the State does not meet its burden of proof, the trial


                                             3
court abuses its discretion in revoking the community supervision. Cardona, 665 S.W.2d
493–94.

       Proof by a preponderance of the evidence of any one of the alleged violations of

the community supervision conditions is sufficient to support a revocation order. Antwine

v. State, 268 S.W.3d 634, 636 (Tex. App.—Eastland 2008, pet. ref'd) (citations omitted).

Importantly, a plea of true, standing alone, supports the revocation of community

supervision. Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979) (holding a plea

of true to one allegation is sufficient to support revocation of probation); see Smith v.

State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009); see also Grover v. State, No. 13–

09–00102–CR, 2009 WL 3247843, at *1 (Tex. App.—Corpus Christi July 2, 2009, pet.

ref'd) (mem. op., not designated for publication). And it is not necessary to consider the

sufficiency of the evidence proving the other violations if a plea of true to an allegation is

entered. See Rivera v. State, 688 S.W.2d 659, 660 (Tex. App.—Corpus Christi 1985,

no pet.).   Therefore, to obtain reversal of a revocation order, the appellant must

successfully challenge each ground on which the trial court relied to support revocation.

See Smith, 286 S.W.3d at 342–43; Sterling v. State, 791 S.W.2d 274, 277 (Tex. App.—

Corpus Christi 1990, pet. ref'd) (en banc).

                                      III. DISCUSSION

       By his sole issue on appeal, Gilmore argues that the evidence supporting the

revocation of his community supervision was insufficient. Gilmore challenges the trial

court's findings only as to the burglary-of-a-building ground for revocation, the ground that

he claims was the “de facto basis” for the trial court’s decision to revoke his community


                                              4
supervision.

       First, we cannot agree that the trial court based its determination to revoke

Gilmore’s community supervision solely on this violation. At the revocation hearing on

the State’s second motion, after receiving evidence regarding the alleged burglary

violation and after hearing arguments by counsel, the trial court concluded the following:

       [B]ased upon the evidence presented by preponderance of the evidence I
       do not find a burglary of a habitation because I don't think that there's
       evidence that that was a—that residence was habit—well, it was habitable
       but it wasn't being used as a residence at that time. I find the lesser
       included offense of burglary of a building to be true.

Addressing Gilmore, the trial court continued: “Defendant having plead[ed] true to the

other allegations and the Court having found that one [allegation, burglary of a habitation,]

at least partially true [finding a lesser-included offense of burglary of a building] hereby

adjudicates the Defendant and finds the Defendant guilty.”         The trial court’s written

judgment adjudicating guilt also recognizes all of Gilmore’s pleas, including his pleas of

true to the alleged violations of conditions 2, 3, 4, and 7a and his plea of not true to the

alleged violation of condition 1. It is clear from the record that the trial court considered

Gilmore’s pleas of true as well as its determination of true as to the burglary violation

when it revoked his community supervision and adjudicated his guilt.

       Nonetheless, Gilbert challenges the sufficiency of the evidence to support the trial

court’s determination that he was guilty of the offense of burglary of a building. However,

even assuming that the evidence was insufficient to support the trial court’s finding that

Gilbert committed the offense of burglary of a building, Gilmore’s pleas of true to the

remaining eight violations supported the trial court's revocation order. See Cole, 578
5
S.W.2d at 128; see also Smith, 286 S.W.3d at 342; Grover, No. 13-09-00102-CR, 2009
WL 3247843, at *1. Because we need not consider the sufficiency of the evidence to

prove one violation when an appellant enters pleas of true to all other violations, Rivera,
688 S.W.2d at 660, we conclude that the trial court did not abuse its discretion in revoking

Gilmore’s community supervision.       See Rickels, 202 S.W.3d at 763; Cardona, 665
S.W.2d 493–94; Sterling, 791 S.W.2d at 277. We overrule Gilmore’s appellate issue.

                                     IV. CONCLUSION

       We affirm the judgment of the trial court.

                                                               NELDA V. RODRIGUEZ
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 2nd
day of September, 2014.




                                             6